Citation Nr: 0820795	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-02 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, and, if new and material evidence has been 
submitted, whether service connection may be granted.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from 1960 to 1980, when he 
retired with more than 20 years of service.  This appeal 
comes before the Board of Veterans' Appeals (Board) from a 
July 2005 rating decision issued by the Jackson, Mississippi 
Regional Offices (RO) of the Department of Veterans Affairs 
(VA).  The veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted by the 
undersigned in March 2008.  


FINDINGS OF FACT

1.  In 1996, the RO denied entitlement to direct service 
connection for diabetes mellitus, and this decision, which 
was not timely appealed, became final; a claim for service 
connection as secondary to exposure to Agent Orange was 
denied in 2002, and that decision also became final.

2.  The report of VA examination conducted in June 2007 
places the evidence in equipoise to warrant a finding that 
elevated blood glucose present on VA examination in 1980 
manifested diabetes mellitus to the required degree.  

3.  The veteran's current erectile dysfunction has been 
medically linked to the veteran's diabetes mellitus.  






CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final 1996 rating decision which denied service connection 
for diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105 (West 
2002).  

2.  Criteria for service connection for diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & 
Supp. 2007).  

3.  Criteria for service connection for erectile dysfunction 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of any of the claims on appeal, 
the Board notes that, under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  As the decisions herein are favorable to 
the veteran, no further discussion of VA's duties to notify 
or assist the veteran are required.  

1.  Request to reopen claim for service connection for 
diabetes mellitus

The veteran contends that he has submitted new and material 
evidence to reopen his claims of entitlement to service 
connection for diabetes mellitus, type II (diabetes).  The 
previous denials of the claim for service connection for 
diabetes came in 1996 and 2002, when service connection for 
diabetes on any basis, and for diabetes as due to exposure to 
Agent Orange, were denied.  These decisions of the RO became 
final in the absence of appeal.  38 U.S.C.A. § 7105 (2002).  

If service connection has been previously denied and the 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  The VCAA states that, "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented."  38 U.S.C.A. § 5103A(f) (West 2002).

"New evidence" means evidence not previously submitted to 
VA decision makers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  The evidence to be reviewed 
includes all evidence obtained since the last final denial.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the veteran presently has the same condition.   There is 
a presumption applicable for service connection for diabetes 
mellitus.  The Board will consider whether any disorder 
addressed in this decision was present within one year after 
the veteran's active service.  

A.  Analysis, request to reopen

In this case, the veteran has submitted extensive evidence 
showing post-service military facility treatment.  The 
veteran also argues that the results of a laboratory 
examination of blood glucose obtained in connection with the 
veteran's 1980 VA examination warrant a finding that diabetes 
was present at that time, proximate to the veteran's service.  

The report of a June 2007 VA examination notes that the post-
service records submitted by the veteran warrant a finding 
that diabetes was present at least as early as 1987, even 
though that disorder was not medically diagnosed and treated 
until 1992.  The examiner also specifically noted the 
veteran's contention that a 1980 VA laboratory examination 
disclosed diabetes.  The examiner noted that he was unable to 
confirm that contention because the date on the laboratory 
examination slip, which disclosed blood glucose of 182, was 
not legible.  The examination report clearly suggests that 
diabetes was present at the time of that blood glucose 
determination, but the examiner was unable to determine the 
date because of the illegibility of the photocopy he 
reviewed.  However, the original of that examination is of 
record, and the original shows a clearly legible date, 
September 3, 1980.  This date is also shown on other VA 
laboratory reports, ordered in connection with VA examination 
conducted in September 1980.  Thus, the report of the June 
2007 VA examination, when read in light of the legible 
September 1980 original laboratory examination reports of 
record, provides new and material opinion sufficient to 
reopen the veteran's claim for direct service connection for 
diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105.  

B.  Consideration of reopened claim for service connection on 
the merits

When a claim is reopened, that reopened claim is considered 
on the merits, unless further development is required.  The 
June 2007 VA examination report provides an opinion that a 
blood glucose level of 182 is consistent with manifestation 
of diabetes.  The September 1980 blood glucose examination 
was conducted less than three months following the veteran's 
July 1980 service discharge.  The statutes governing VA 
determinations of service connection provide that diabetes 
mellitus which is manifested to a compensable degree within 
one year after a veteran's service discharge may be presumed 
service-connected.  

The September 1980 VA laboratory examination result is 
essentially equivalent to later results when a compensable 
evaluation for diabetes was granted. Resolving any reasonable 
doubt in the veteran's favor, the Board finds that the 
evidence of record places the evidence at least in equipoise 
to warrant a determination that diabetes mellitus was 
manifested to a compensable degree within one year following 
the veteran's service discharge, even though no formal 
diagnosis was medically assigned until several years later.  
Service connection for diabetes mellitus is warranted.  
38 U.S.C.A. §§ 1101, 1110, 7105(b).

2.  Claim for service connection for erectile dysfunction

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).   Additionally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.   38 C.F.R. § 
3.310.   

In this case, the VA examiner who conducted the June 2007 VA 
examination concluded that the veteran's erectile dysfunction 
was etiologically related to diabetes mellitus.  As service 
connection for diabetes mellitus has been granted, service 
connection is also warranted for erectile dysfunction 
secondary to the service-connected diabetes.  38 C.F.R. 
§ 3.310(a).  Service connection for erectile dysfunction is 
granted.  


ORDER

Service connection for diabetes mellitus is granted.

Service connection for erectile dysfunction is granted.  



______________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


